Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
Claims 1-18 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Barasch, US Pub. No.20160310353.
As to claim 1, Barasch discloses a message sending method, applied to a terminal device, and comprising:
 receiving a first input of a user on a target icon, wherein the target icon is used to indicate a target application; displaying a target interface in response to the first input, wherein the target interface comprises at least one message (at user interface, message medium type selection may be achieved by a user inputting one or more types of message she/he wishes to be sent, see fig.7, [0068]). and 
each of the at least one message corresponds to at least one contact, receiving a second input of the user on a first message, wherein the first message is a message in the at least one message and sending, in response to the second input via the target application, the first message to at least one first contact corresponding to the first message (processing and monitoring multiple targets entered for simultaneous or in-tandem user feedback messages ,see [0069] to [0070]).As to claim 2, Barasch discloses each message comprises at least one of content information or location information, and content information of one message comprises at least one of text information, image information, emoticon information, or voice information (see [0097]). As to claim 3, Barasch discloses the first message comprises first content information and first location information, and the first location information is used to indicate a location where the terminal device is located when the terminal device receives the second input; and the sending the first message to at least one first contact corresponding to the first message comprises: sending the first location information to the at least one first contact after sending the first content information to the at least one first contact (see [0097]  to [0100]). As to claim 4, Barasch discloses the target interface further comprises a setting control; and the method further comprises: receiving a third input of the user on the setting control and displaying a message setting interface in response to the third input, wherein the message setting interface is used to set the at least one message (see [0068] to [0070]). As to claim 5, Barasch discloses wherein the message setting interface comprises at least one setting option, and each setting option comprises a content setting area and a contact control; and the method further comprises: receiving a fourth input of the user, wherein the fourth input is an input on a target object in a target setting option, the target setting option is a setting option in the at least one setting option, and the target object comprises at least one of a content setting area or a contact control; and generating, in response to the fourth input, a target message corresponding to content in the content setting area (see [0068] to [0071]). As to claim 6, Barasch discloses each setting option further comprises a location control; and the method further comprises: receiving a fifth input of the user on a location control in the target setting option; and adding target location information to the target message in response to the fifth input, wherein the target location information is used to indicate a location of the terminal device (see [0098] to [0100]). Claims 7-12 are rejected for the same reasons set forth in claims 1-6  respectively.
Claims 13-18 are rejected for the same reasons set forth in claims 1-6 respectively.

Conclusion
4.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/KHANH Q DINH/Primary Examiner, Art Unit 2458